               Case 2:20-mc-50898-GCS ECF No. 1, PageID.1 Filed 08/03/20 Page 1 of 21
                                                                   AUSA:    Barbara Lanning               Telephone: (313) 226-9100
AO 106 (Rev. 04/10) Application for a Search Warrant   Special Agent:       Brandon Follrod               Telephone: (313) 234-4000


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Michigan

              In the Matter of the Search of              )                              Case: 2:20-mc-50898
         (Briefly describe the property to be searched    )                              Judge: Steeh, George Caram
          or identify the person by name and address)     )                      Case No. Filed: 08-03-2020
one white iPhone with a brown leather case and one black )                               IN RE:SEALED MATTER(SW)(MLW)
Alcatel flip phone (more fully described in Attachment A) )
                                                          )
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See ATTACHMENT A.

located in the              Eastern               District of           Michigan               , there is now concealed (identify the
person or describe the property to be seized):
See ATTACHMENT B.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
                   contraband, fruits of crime, or other items illegally possessed;
                      property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                         Offense Description
21 USC § 841(a)                                          Possession with intent to distribute controlled substances
18 USC § 922(g)(1)                                       Felon in possession of a firearm
          The application is based on these facts:
See attached AFFIDAVIT.

           ✔ Continued on the attached sheet.
                 Delayed notice         days (give exact ending date if more than 30 days:                             ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                              Applicant’s signature
                                                                                   Brandon Follrod, Special Agent (DEA)
                                                                                              Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date:     August 3, 2020
                                                                                                Judge’s signature
City and state: Detroit, Michigan                                           Hon. Anthony P. Patti, U. S. Magistrate Judge
                                                                                              Printed name and title
   Case 2:20-mc-50898-GCS ECF No. 1, PageID.2 Filed 08/03/20 Page 2 of 21




                                   AFFIDAVIT

      I, Brandon Follrod, being first duly sworn, hereby state the following:

      I.     INTRODUCTION AND AGENT BACKGROUND

      1.     I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a search warrant authorizing the

examination of the cellular telephones described in Attachment A (the “Target

Devices”), and the extraction from that property of electronically stored information

described in Attachment B.

      2.     I am a Special Agent with the Drug Enforcement Administration

(DEA), and have been since June 2019. I have received specialized training on the

subjects of drug trafficking and money laundering from the DEA, I have been

personally involved in investigations concerning the possession, manufacture,

distribution, and importation of controlled substances, as well as methods used to

finance drug transactions, launder drug proceeds, and conceal assets and fruits of the

crime. I am familiar with and have participated in the normal methods of drug

trafficking and money laundering investigations, including, but not limited to,

conducting undercover operations, visual and video surveillance, witness

questioning, obtaining and executing search and arrest warrants, and managing and

using informants. I presently work in conjunction with other federal and local law
   Case 2:20-mc-50898-GCS ECF No. 1, PageID.3 Filed 08/03/20 Page 3 of 21




enforcement officials and agencies investigating drug trafficking throughout the

United States.

      3.    Through my training, education and experience, I have become familiar

with the manner in which illegal drugs are transported, stored, distributed and the

methods of payment for such drugs. I have also become familiar with the methods

of laundering the proceeds of narcotics transactions and hiding or concealing assets

purchased with drug proceeds, or other fruits of the crime. Based on my training and

experience, I know the techniques drug traffickers use to thwart law enforcement

include the use of coded language to arrange drug purchases, routine changing of

phone numbers and using counter-surveillance techniques.

      4.    I have participated in several Title III investigations in which I was

responsible for monitoring the communications of subjects involved in aspects of

drug trafficking and money laundering. In conjunction, I have experience conducting

and monitoring physical and electronic surveillance specific to intelligence derived

from said communications, as well as extensive experience in conducting cellular

phone toll analysis of cellular phones involved in drug trafficking communications.

I also have extensive experience in the analysis of data and records extracted from

cell phones and other electronic devices to include tablets and computer devices.
   Case 2:20-mc-50898-GCS ECF No. 1, PageID.4 Filed 08/03/20 Page 4 of 21




      5.      Based upon my training, experience, knowledge, and through

conferring with other investigators regarding narcotics investigations, I know that:

           a. Drug traffickers maintain books, records, receipts, notes, ledgers,
              airline tickets, money orders, and other papers relating to the
              procurement, distribution, storage, and transportation of controlled
              substances, e.g., the telephone numbers of customers and sources, the
              amount of controlled substances distributed to various customers, along
              with running totals of debts owed by those customers. I know these
              things are often now kept in electronic format on cell phones and in
              tablets and computers. These records are often maintained for several
              years. I also know that electronic devices can contain data about
              locations frequented by the user, and that drug traffickers often visit
              locations utilized by the organization or associated with co-
              conspirators.
           b. Evidence of drug trafficking can be found in electronic format, e.g.,
              email messages from financial institutions, text messages directing a
              co-conspirator about a certain account and account number, etc.). These
              types of records are stored for long periods of time and can be recovered
              with forensic tools.
           c. Drug traffickers take or cause to be taken photographs of themselves,
              their associates, their property and their product. These traffickers
              usually maintain these photographs at their residences and/or other
              properties that they control. (Many—if not most—photographs and
              videos currently taken are stored electronically, e.g., on cell phones and
              in tablets and computers) Photographs and videos on electronic devices
              are helpful to show owner attribution, e.g., if a device is known to be
   Case 2:20-mc-50898-GCS ECF No. 1, PageID.5 Filed 08/03/20 Page 5 of 21




               used by a drug trafficker the photographs on that device are likely taken
               of and/or by the user and can be used to prove the same. These
               photographs, which may contain images of narcotics, narcotics
               proceeds or ledgers, are often sent to co-conspirators.
            d. It is common for individuals involved in drug trafficking to maintain
               and utilize multiple cellular devices simultaneously to further their drug
               trafficking. It is common for individuals to keep separate phones for
               different co-conspirators (such as one phone for a source of supply, a
               different phone for couriers, and another phone for customers).

      6.       This affidavit is based on my own personal observations and knowledge

and information, as well as information received from DEA agents, task force

officers, and other state and local law enforcement officers.

      7.       This affidavit is intended to show only that there is sufficient probable

cause for the requested warrant, and it does not set forth all of my knowledge about

this matter.

      II.      THE TARGET DEVICES

      8.        I am conducting an investigation into CHESTRIA BELL (B/M;

DOB: XX/XX/1973) for violations of 18 U.S.C. § 922(g)(1) – Felon in Possession

of a Firearm and 21 U.S.C. § 841(a) – Possession with Intent to Distribute a

Controlled Substance, among other state and federal criminal violations. Based on

my investigation, there is probable cause to believe that evidence related to that
   Case 2:20-mc-50898-GCS ECF No. 1, PageID.6 Filed 08/03/20 Page 6 of 21




offense is located on the cellular telephones described below (the “Target

Devices”):

            a. One (1) White IPhone with brown leather case; and

            b. One (1) Black Alcatel Flip phone.

      9.       In May 2020, agents of the DEA Detroit Operation Relentless Pursuit

began investigating CHESTRIA BELL for his involvement in a Drug Trafficking

Organization (DTO).

      10.      BELL has multiple prior felony convictions, including:

            a. 1992 – carrying a concealed weapon – Detroit Recorder’s Court
            b. 1995 – delivery or manufacture of a controlled substance less than 50
               grams – 3rd Circuit Court
            c. 2001 – delivery or manufacture of a controlled substance less than 50
               grams – 3rd Circuit Court
            d. 2003 – possession with intent to deliver on school property a controlled
               substance less than 50 grams – 3rd Circuit Court
            e. 2008 – delivery or manufacture of a marijuana – 3rd Circuit Court

      11.      During the course of their investigation, agents discovered that BELL

maintained the business Privilege LLC. Open source data bases list BELL as the

agent for Privilege LLC.
   Case 2:20-mc-50898-GCS ECF No. 1, PageID.7 Filed 08/03/20 Page 7 of 21




      12.     Agents identified three locations associated with BELL relevant to their

investigation. These locations are:

            a. 19460 Fielding Street, Detroit, Michigan: BELL’S residence and
              mailing address of Privilege LLC.
            b. 5185 Vermont Street, Detroit, Michigan: a residential property
              managed by Privilege LLC. As explained later in this affidavit - this
              location operated as counter surveillance for BELL’s DTO.
            c. 5187 Vermont Street Detroit, Michigan: a property managed by
              Privilege LLC. As explained later in this affidavit – this location was
              distribution center for heroin and cocaine for BELL’s DTO.

      13.     Agents obtained search warrants for the properties at 19460 Fielding,

5185 Vermont, and 5187 Vermont on July 20, 2020 from Judge McNally of the 33rd

District Court of Michigan.

      14.     The search warrant for 19460 Fielding authorized Agents and Task

Force Officers (TFOs) to seize electronic devices at the location.

      15.     Agents recovered two (2) cell phones from a nightstand in the master

bedroom of 19460 Fielding Street, Detroit, MI:

      a.      One (1) White IPhone with brown leather case; and
      b.      One (1) Black Alcatel Flip phone.

      16.     During the execution of the search warrant at 19460 Fielding Street,

BELL, his girlfriend, and their young child were present in the home. BELL told
   Case 2:20-mc-50898-GCS ECF No. 1, PageID.8 Filed 08/03/20 Page 8 of 21




agents that the white iPhone and the black Alcatel phone recovered from the

nightstand in the master bedroom belonged to him.

      III.   PROBABLE CAUSE

      17.    This affidavit is based in part on information provided by confidential

Sources of Information (SOIs). The true identity of SOI 1 and SOI 2 is known to

affiant. The SOIs mentioned in this affidavit have been proven reliable in several

facets. Each of the SOIs provided information about BELL that has been

independently verified and corroborated, such as addresses and the vehicle used by

Chestria BELL.

      18.    In May 2020, I spoke with SOI 1 to discuss a drug trafficking operation

occurring at 5187 Vermont Street, Detroit, MI. SOI 1 stated that a black male known

as “CORN” sells cocaine, crack, heroin and fentanyl at this location. SOI 1 described

“CORN” as a clean-cut black male with a tattoo on the left side of his neck. SOI 1

stated that “CORN” drives a red Buick Sedan. SOI 1 further stated that “CORN”

does not reside at 5187 Vermont Street but utilizes the residence to complete daily

drug transactions.

      19.    After speaking with SOI 1, on May 15, 2020, I observed a red Buick

Lacrosse (MI Plate DZC8702) parked in front of 5187 Vermont Street. Affiant

conducted a computer check on the registration of the Buick and observed it

registered to Wonda Bell of 19440 Fielding Street in Detroit, MI.
   Case 2:20-mc-50898-GCS ECF No. 1, PageID.9 Filed 08/03/20 Page 9 of 21




      20.    Using open source data bases, affiant discovered that Chestria

Cornelius BELL had previously used 19440 Fielding Street, Detroit MI as a listed

address. Bell’s middle name—Cornellius—was significant. Based on my training

and experience, drug traffickers will often use an alias to hide their identity from

customers as to not be identified by police if they are later investigated. Additionally,

drug traffickers maintain aliases that are usually from a part of their true name to

make it unique to them. Since SOI 1 referred to the suspect as “CORN,” I inferred

that “CORN” is derived from the middle name Cornellius.

      21.    I conducted a query with Michigan Secretary of State (SOS) and

obtained a driver's license photograph of Chestria BELL. I showed SOI 1 the picture

of BELL on May 15, 2020. SOI 1 identified BELL as the person SOI 1 knows as

CORN. SOI 1 stated "That is one hundred percent him" (referring to the

identification of BELL as "CORN").

      22.    An open sources database check of BELL showed BELL’s current

address as 19460 Fielding Street. Michigan SOS records also show BELL residing

at 19460 Fielding Street.

      23.     In May of 2020, SOI 1 stated that BELL sells eight-balls of crack and

heroin for an estimated amount of $300-$500. SOI 1 stated that heroin is packaged

in tin foil bindles called “silvers”. SOI 1 told Affiant that he has been purchasing

drugs from BELL for the last several years.
  Case 2:20-mc-50898-GCS ECF No. 1, PageID.10 Filed 08/03/20 Page 10 of 21




      24.    In the same conversation, SOI 1 advised that the neighbor at 5185

Vermont Street operates as counter surveillance for the neighborhood and alerts

BELL of any law enforcement activity. SOI 1 also stated that BELL has several

properties to disguise his drug trafficking business (to include 5185/5187 Vermont

Street) and that he collects unemployment checks from the occupants of 5187

Vermont Street.

      25.    Your affiant conducted an open source data base search on the 5185

Vermont and 5187 Vermont Street addresses and subsequently discovered that the

addresses listed for service under BELL, are owned by "Privilege LLC". Privilege

LLC's mailing address is 19460 Fielding Street Detroit, MI. Additionally, 5185

Vermont Street is owned by Privilege LLC. According to open source data bases,

BELL is the Agent for Privilege LLC.

      26.    I and other law enforcement officers have observed BELL and the red

Buick Sedan bearing a Michigan plate DZC8702 on July 16, 2020 at 19460 Fielding

Street, Detroit, Michigan.

      27.    On July 16, 2020, Special Agents of DEA Detroit conducted

surveillance at 5187 Vermont Street Detroit, Michigan. During the course of the

surveillance, BELL was observed coming and going from 5187 Vermont Street

several times driving the red Buick. Between the hours of 11:00am and 3:00pm,

while BELL was present in the home at 5187 Vermont, four people entered 5187
  Case 2:20-mc-50898-GCS ECF No. 1, PageID.11 Filed 08/03/20 Page 11 of 21




Vermont Street and exited after a short stay. According to my training and

experience and corroborated information with SOI 1, I believe this short-stay traffic

to be drug transactions. Based on my training and experience, I know drug

transactions are usually very short in duration as the drug buyer normally makes a

quick transaction with the seller and then leaves.

      28.    During the course of the surveillance on July 16, 2020, surveillance

observed a suspected customer arrive to 5187 Vermont Street in a vehicle. The driver

of the vehicle was observed handing an undetermined amount of cash to BELL and

followed BELL into 5187 Vermont Street. Several moments later, the driver exited

5187 Vermont Street and entered their vehicle. Agents established surveillance on

the vehicle. Agents maintained constant surveillance on the vehicle as it traveled out

of the area of Detroit and to the city of Farmington Hills, Michigan. At the direction

of the DEA, Farmington Hills Police Department stopped the vehicle for an

equipment violation.

      29.    During the course of the traffic stop, the driver/lone occupant was found

to be in possession of several grams of suspected heroin and crack cocaine. The

driver, hereinafter SOI 2, agreed to cooperate and advised they purchased the drugs

from “CORN”. SOI 2 was arrested and transported to Farmington Hills Police

Department where SOI 2 was provided his Miranda warning and agreed to speak

with investigators. During the course of the interview, SOI 2 stated that they bought
  Case 2:20-mc-50898-GCS ECF No. 1, PageID.12 Filed 08/03/20 Page 12 of 21




the suspected heroin and crack cocaine from CORN, who investigators know as

BELL. SOI 2 stated that they bought the drugs for $100. SOI 2 advised that they

have been purchasing heroin and crack cocaine from BELL for several years at 5187

Vermont Street. SOI 2 stated that BELL drives a red Buick sedan. SOI 2 stated that

they initiate the drug transaction by using a cellphone to communicate electronically

with BELL to determine if there are narcotics present at 5187 Vermont Street, and

SOI 2 would then meet BELL at 5187 Vermont to exchange cash for heroin and

crack cocaine.

      30.     On July 20, 2020 affiant obtained a search warrant for 19460 Fielding

from Judge McNally of the 33rd district court of Michigan. This warrant authorized

agents to search the Fielding house for documents and records related to narcotics

trafficking or Privilege LLC among other items. On July 21, 2020 agents executed

search warrants at 5185 Vermont Street, 5185 Vermont Street and 19460 Fielding

Street.

      31.    During the course of the search, agents observed suspected cocaine

residue on a plate in the basement in plain view. Agents also observed small blue

packaging baggies in bulk quantity, electronic measuring devices, strainers, and a

plastic heat sealer in the basement. The blue baggies were the same type of blue

plastic that was recovered from SOI 2. Based on my training and experience, these

materials are consistent with packaging illicit narcotics for distribution. While in the
  Case 2:20-mc-50898-GCS ECF No. 1, PageID.13 Filed 08/03/20 Page 13 of 21




home, agents deployed a narcotic detection K9. The K9 indicated positively on the

room in the basement where the aforementioned items were located. The K9 also

indicated positively for narcotics on a black safe in the basement, and a dresser

drawer in the master bedroom.

      32.     On July 21, 2020, after making the observations regarding drug

distribution paraphernalia in the Fielding home, Affiant obtained another search

warrant for 19460 Fielding from Judge Krot of the 31st district court of Michigan.

The second warrant authorized agents to search the Fielding house for narcotics

among other items.

      33.    While searching the Fielding home for narcotics, agents discovered a

total of approximately $281,000 in suspected drug proceeds, 9 firearms,

approximately 135 grams of suspected crack cocaine, 1295 grams of suspected

marijuana, kilogram pressing equipment and three bullet proof vests with ballistic

panels. Agents also recovered two active cell phones from a nightstand in the master

bedroom of 19460 Fielding Street: a white iPhone with a brown leather case, and a

black Alcatel flip phone. Bell told agents the phones belonged to him.

      34.    The Target Devices are currently in storage at the DEA Detroit Division

Office. The Devices have been stored in a manner in which their contents are, to the

extent material to this investigation, in substantially the same state as they were when

the Devices first came into the possession of the DEA.
  Case 2:20-mc-50898-GCS ECF No. 1, PageID.14 Filed 08/03/20 Page 14 of 21




         IV.   ELECTRONIC STORAGE AND FORESNSIC ANALYSIS

         35.    Based on my knowledge, training, and experience, I know that

electronic devices can store information for long periods of time. Similarly, things

that have been viewed via the Internet are typically stored for some period of time

on the device. This information can sometimes be recovered with forensics tools.

         36.   Forensic evidence. As further described in Attachment B, this

application seeks permission to locate not only electronically stored information that

might serve as direct evidence of the crimes described on the warrant, but also

forensic evidence that establishes how the Device was used, the purpose of its use,

who used it, and when. There is probable cause to believe that this forensic electronic

evidence might be on the Device because:

         a.    Data on the storage medium can provide evidence of a file that was
once on the storage medium but has since been deleted or edited, or of a deleted
portion of a file (such as a paragraph that has been deleted from a word processing
file).
         b.    Forensic evidence on a device can also indicate who has used or
controlled the device. This “user attribution” evidence is analogous to the search for
“indicia of occupancy” while executing a search warrant at a residence.
         c.    A person with appropriate familiarity with how an electronic device
works may, after examining this forensic evidence in its proper context, be able to
draw conclusions about how electronic devices were used, the purpose of their use,
who used them, and when.
  Case 2:20-mc-50898-GCS ECF No. 1, PageID.15 Filed 08/03/20 Page 15 of 21




      d.     The process of identifying the exact electronically stored information
on a storage medium that is necessary to draw an accurate conclusion is a dynamic
process. Electronic evidence is not always data that can be merely reviewed by a
review team and passed along to investigators. Whether data stored on a computer
is evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of the
warrant.
      e.     Further, in finding evidence of how a device was used, the purpose of
its use, who used it, and when, sometimes it is necessary to establish that a particular
thing is not present on a storage medium.

      37.     Nature of examination. Based on the foregoing, and consistent with

Rule 41(e)(2)(B), the warrant I am applying for would permit the examination of the

device consistent with the warrant. The examination may require authorities to

employ techniques, including but not limited to computer-assisted scans of the entire

medium, that might expose many parts of the device to human inspection in order to

determine whether it is evidence described by the warrant.

      38.     Manner of execution. Because this warrant seeks only permission to

examine a device already in law enforcement’s possession, the execution of this

warrant does not involve the physical intrusion onto a premises. Consequently, I

submit there is reasonable cause for the Court to authorize execution of the warrant

at any time in the day or night.
  Case 2:20-mc-50898-GCS ECF No. 1, PageID.16 Filed 08/03/20 Page 16 of 21




        V.     CONCLUSION

        39.    I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the devices described in Attachment A to seek the

items described in Attachment B.

                                               Respectfully submitted,

                                                              Type text here
                                               Brandon Follrod, Special Agent
                                               Drug Enforcement Agency

Sworn to before me and signed in my
presence and/or by reliable electronic means.


___________________________________
Hon. Anthony P. Patti
United States Magistrate Judge

Date:    August 3, 2020
  Case 2:20-mc-50898-GCS ECF No. 1, PageID.17 Filed 08/03/20 Page 17 of 21




                               ATTACHMENT A

      The property to be searched is:

      1.    One (1) White I Phone with brown leather case (Device 1)

      2.    One (1) Black Alcatel Flip phone (Device 2)



      This warrant authorizes the forensic examination of Device 1 and Device 2,

the “Target Devices,” for the purpose of identifying the electronically stored

information described in Attachment B.
  Case 2:20-mc-50898-GCS ECF No. 1, PageID.18 Filed 08/03/20 Page 18 of 21




                                  ATTACHMENT B


      1.       All records on the Target Devices described in Attachment A that relate

to violations of 18 U.S.C. § 922(g)(1) – Felon in Possession of a Firearm and 21

U.S.C. § 841 – Possession with Intent to Distribute a Controlled Substance and

involve Chestria BELL, including but not limited to:

      a.       images, including photos and video;
      b.       lists of customers or source of supply and related identifying
information;
      c.       types, amounts, and prices of drugs trafficked as well as dates, places,
and amounts of specific transactions;
      d.       any information related to sources of drugs or customers (including
names, addresses, phone numbers, or any other identifying information);
      e.       all bank records, checks, credit card bills, account information, and
other financial records;
      f.       any information recording Chestria BELL for travel inside or outside
of the United States;
      g.       photographs and/or videos of firearms, ammunition, or locations of
specified criminal offenses;
      h.       any information regarding the past location of the Target Device;
      i.       all incoming and outgoing calls, including all call logs and related
identifying information including the telephone number, date, and time of calls
made to and from the Target Device;
      j.       stored memos pertaining to any of the specified criminal activities;
      k.       internet browsing, including favorites and history, pertaining to any of
the specified criminal activities;
  Case 2:20-mc-50898-GCS ECF No. 1, PageID.19 Filed 08/03/20 Page 19 of 21




      l.     text messages, including SMS/MMS messages and messages
contained in messaging applications installed on the device; and emails to and
from BELL, pertaining to the specified criminal activity;
      m.     the digital voice recorded messages discussing any aspect of the
specified criminal violations;
      n.     stored photos and video files relevant to firearms offenses and offenses
involving violence including photographs and videos of co-conspirators, victims and
locations where firearms are kept; and
      o.     social media application data, including Facebook, Instagram, and
Twitter, pertaining to any of the specified criminal violations.

      2.     Evidence of user attribution showing who used or owned the devices at

the time the things described in this warrant were created, edited, or deleted, such as

logs, phonebooks, saved usernames and passwords, documents, applications, and

browsing history.


      As used above, the terms “records” and “information” include all of the

foregoing items of evidence in whatever form and by whatever means they may have

been created or stored, including any form of computer or electronic storage (such

as flash memory or other media that can store data) and any photographic form.
                  Case 2:20-mc-50898-GCS ECF No. 1, AUSA:
                                                    PageID.20   Filed
                                                          Barbara     08/03/20 Page
                                                                  Lanning            20 of 21
                                                                                Telephone: (313) 226-9100
AO 93 (Rev. 11/13) Search and Seizure Warrant                  Special Agent:      Brandon Follrod              Telephone: (313) 234-4000


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of                )                       Case: 2:20-mc-50898
              (Briefly describe the property to be searched     )                       Judge: Steeh, George Caram
               or identify the person by name and address)      )               Case No. Filed: 08-03-2020
      one white iPhone with a brown leather case and one black )                        IN RE:SEALED MATTER(SW)(MLW)
      Alcatel flip phone (more fully described in Attachment A) )
                                                                )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern   District of        Michigan                     .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See ATTACHMENT B.




          YOU ARE COMMANDED to execute this warrant on or before August 17, 2020                        (not to exceed 14 days)
           in the daytime 6:00 a.m. to 10:00 p.m. ✔ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                               (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                     .


Date and time issued:         August 3, 2020       12:21 pm
                                                                                                       Judge’s signature

City and state:        Detroit, Michigan                                            Hon. Anthony P. Patti, U. S. Magistrate Judge
                                                                                                     Printed name and title
                  Case 2:20-mc-50898-GCS ECF No. 1, PageID.21 Filed 08/03/20 Page 21 of 21
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
